Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Amendments filed on Aug. 19, 2021 has been received and entered.
Currently, Claims 12-14 and 20 are pending.  Claims 12-14 and 20 are examined on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 12, it is not clear whether the method is a method of treatment or a method of diagnosis or both. One way to interpret the claim is that it requires administration of the supplement and is limited to dogs with the marker > 1.75 ng/ml.  If a conditional element, where you do not administer to dogs with the marker < 1.75 ng/ml, then there would be no administration required.  Please amend the claims to indicate administrative steps set forth in “ing” language.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bagley et al. (US 20110287109 A1) in view of Iacopetti et al. (2017, BMC Veterinary Research, 13:330) and Milne (Redox Biology, 2017, 28: 582-599).
Bagley et al. teaches a method for health in animals, such as dog [0022] comprising recommended ingredients vitamin D, vitamin E, selenium, turmeric, green tea, alpha lipoic acid, and coenzyme Q10.  The broadest interpretation would be a “composition”.  As long as vitamin D and selenium result in the same reaction for the dog, there is no further limitation for the “wherein” term because the composition with vitamin D and selenium would have the effect at the dosage claimed.  The isoprostane 
However, Bagley et al. does not teach HOD OS biomarkers and isoprostane biomarker reduced by at least 40%.
Iacopetti et al. teaches a method of using saliva in dogs to test for health.  The use of saliva as a substitute for blood in diagnosing and prognosticating disease in humans is widely accepted (Abstract).
Milne teaches the method of using isoprostanes in measuring antioxidant therapies (page 897, left column).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method steps of HOD OS biomarkers because Iacopetti et al. teaches a method of using saliva in dogs to test for health (Abstract).  Milne teaches the method of using isoprostanes in measuring antioxidant therapies (page 897, left column).  One would have been motivated to make a test for antioxidant biomarker for the expected benefit of determining isoprostanes from dog saliva as a metric for determining antioxidant effects from the health-promoting method of administering a composition taught by Bagley et al.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655





/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655